Title: To Thomas Jefferson from James Taylor, Jr., 24 January 1804
From: Taylor, James, Jr.
To: Jefferson, Thomas


               
                  Sir
                  Norfolk Jany 24 1804
               
               I have just receivd a few Cases of champaign. I do not profess myself a judge of its quality; but those who do, say it’s excellent. Shall I reserve a few Cases for yourself & freinds? the price 72$ ⅌ doz.
               I have receivd from Mr Barnes of G. Town an order on this Branch for $94.88. the balance of your account—
               a pipe of Wine ordered for you by Mr. Newton is arrived, it is thought to be of a Superior quality. If you want another pipe, I have some imported from the same House, such as Mr. Madison now drinks, I think not inferior—I am with great respect 
               Yr: ob: servt
               
                  Ja Taylor jr
               
            